Title: To George Washington from Major General William Heath, 7 November 1778
From: Heath, William
To: Washington, George


  
    Dear General
    Boston 7 Novr 1778
  
I have been honored with yours of the 29th Ulto inclosing a Resolve of the Honorable Congress of the 22d.
Major General Gates arrived here yesterday and has taken the Command this Day.
  The Summerset Man of War is on shore on Cape Cod, and is taken possession of by our people. It is said Seventeen Sail of British Men of War of the Line had actually entered our Bay when the late severe Storm took place, and that some others are on shore; but this is not yet confirmed. perhaps Major General Gates will write Your  
    
    
    
    Excellency more fully on this matter. I have the honor to be with the greatest respect Your Excellency’s Most obedient Servant
  
    W. Heath
  
  
P.S. The Count d’Estaing’s Squadron left Nantasket road on the 3d & 4th Instant.
  
